DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note: Dependent claims 53-58 in the present application depend on canceled claim 1. Appropriate action is required.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Cryoprobe embodiment depicted in Fig. 31-33
Species B: Cryoprobe embodiment depicted in Fig. 34a-34j
Species C: Cryoprobe embodiment depicted in Fig. 35a-36b
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Werneth et al. (US 8,641,704 B2) teaches all of the limitations of claim 52 of the present application, showing lack of unity of invention. 
Werneth et al. teaches
an elongate shaft comprising an intermediate section (Fig. 11, 12, and 13, Char. 65) and a distal tip movable relative to the intermediate section (Fig. 11, 12, and 13, Char. 40); 
at least one elongate control member extending along the intermediate section and secured to the distal tip (Fig. 11, 12, and 13, Char. 43), the elongate control member being movable relative to the intermediate section for causing movement of the distal tip relative to the intermediate section (Fig. 11 and 12; Col. 26, Lines 32-46); and 
at least one energy delivery member extending along the intermediate section to the distal tip (Fig. 11, 12, and 13, Char. 45), the at least one energy delivery member comprising a linear first configuration (Fig. 11, Char. 45) and an elliptical second configuration (Fig. 12, Char. 45), wherein manipulation of the control member adjusts a shape of the at least one energy delivery member (Fig. 11 and 12; Col. 26, Lines 32-46).
Furthermore, Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of a cryoablation catheter comprising an elongate , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Werneth et al. Fig. 11-13 show the distal end of an ablation catheter with an elongate shaft (65: sheath) and extendable energy delivery elements (45: resilient arms) comprising electrodes (50) attached to each resilient arm (45). Col. 16, Lines 56-67: cryogenic energy may also be emitted from the electrodes or other ablation elements. Fig. 11 depicts the arms in an undeployed configuration. Fig. 12 depicts the arms in a deployed configuration in which they extend radially past the sheath (65).
Due to the complexity of the election requirement no phone call was made. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/N.S.B./Examiner, Art Unit 3794